Name: COMMISSION REGULATION (EC) No 2345/96 of 9 December 1996 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  international trade;  tariff policy;  information and information processing
 Date Published: nan

 10 . 12. 96 EN I Official Journal of the European Communities No L 319/5 COMMISSION REGULATION (EC) No 2345/96 of 9 December 1996 on the issue of import licences for garlic originating in China that Regulation for the month of December 1996; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications; whereas the issue of licences in response to these applications; whereas the issue of licences in response to applications lodged after 4 December 1996 and before 6 January 1997 should be refused, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), Having regard to Council Regulation (EC) No 885/96 of 15 May 1996 concerning a protective measure applicable to imports of garlic from China (3) and in particular Article 1 (3) thereof, Whereas pursuant to Commission Regulation (EEC) No 1859/93 (4), as amended by Regulation (EC) No 1662/94 (*), the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence; Whereas Article 1 ( 1 ) of Commission Regulation (EC) No 885/96, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 1 June 1996 to 31 May 1997; Whereas, given the criteria laid down in Article 1 (2) of that Regulation and the import licences already issued, the quantity applied for on 4 December 1996 is in excess of the maximum monthly quantity given in the Annex to HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for on 4 December 1996 under Article 1 of Regulation (EEC) No 1859/93 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,21026 % of the quantity applied for, having regard to the information available to the Commission on 6 December 1996 . For the abovementioned products applications for import licences lodged after 4 December 1996 and before 6 January 1997 shall be refused. Article 2 This Regulation shall enter into force on 10 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 132, 16 . 6. 1995, p. 8 . (3) OJ No L 119, 16. 5. 1996, p. 12. (4) OJ No L 170, 13 . 7 . 1993, p. 10 . (5) OJ No L 176, 9 . 7 . 1994, p. 1 .